Mr. Justice Boggs delivered the opinion of the court. 2. Witnesses, § 33*—when wife incompetent witness for husband. In an action on a life insurance policy by a husband as beneficiary, the wife of plaintiff is an incompetent witness in his behalf under Rev. St., ch. 51, sec. 5 (J. & A. U 5522.) 3. Instructions, § 151*—when instruction covered by given instructions properly refused. An instruction is properly refused where it is covered by given instructions. 4. Instructions, § 96*—when instruction on credibility of witness proper. In an action on a life insurance policy against a corporation, an instruction that if the jury believed from the evidence that plaintiff had wilfully sworn falsely as to any material matter on the trial then they might disregard his entire testimony, held improperly refused, since, one of the parties being a natural person, it was proper to direct the attention of the jury to his testimony and not draft the instruction so as to apply to both parties, as should be done where both parties were natural persons.